             Case 18-11801-LSS            Doc 1230   Filed 01/24/19    Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                        §      Chapter 11
                                              §
                                              §      CASE NO. 18-11801(LSS)
J & M Sales Inc., et al                       §
      Debtors.                                §      Jointly Administered

______________________________________________________________________________

  MENLO PARK SHOPPING CENTER COMPANY, LLP’S MOTION AND REQUEST
FOR PAYMENT OF ADMINISTRATIVE CLAIMS FOR DEBTOR’S STORE NUMBER
      610 LOCATED AT 1227 WEST ST. MARY’S ROAD, TUCSON, ARIZONA
______________________________________________________________________________

TO THE HONORABLE
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, Menlo Park Shopping Center Company, LLP, a creditor and commercial

landlord for Debtor’s Store Number 610 Located at 1227 West St. Mary’s Road, Tucson,

Arizona, files this Motion and Request for Payment of Administrative Claims for Debtor’s

Store Number 610 Located at 1227 West St. Mary’s Road, Tucson, Arizona and would

respectfully show the court as follows:

                JURISDICTION AND VENUE

       1.       This court has jurisdiction to consider the Motion pursuant to 28 U.S.C. Sections

157 and 1334.

       2.       This is a core proceeding pursuant to U.S.C. Section 157(b).

       3.       Venue is proper before this court pursuant to 28 U.S.C. Sections

1408 and 1409.

       4.       Pursuant to Del. Bankr. L. R. 9013-1(f), Movant does consent to the entry of



                                            Page 1 of 5
                Case 18-11801-LSS       Doc 1230      Filed 01/24/19     Page 2 of 5



final orders or judgments by the Court if it is determined that the Court, absent consent of the

parties, cannot enter final orders or judgment consistent with Article III of the United States

Constitution.

       FACTUAL BACKGROUND

       5.        Menlo Park Shopping Center Company, LLP is the commercial landlord for

Debtor’s Store Number 610 Located at 1227 West St. Mary’s Road, Tucson, Arizona. Debtor FP

Stores, Inc. (herein “Debtor”) is responsible for the payment of the amounts claimed hereby.

       6.        Debtor filed bankruptcy herein on or about August 6, 2018.

       7.        Debtor owed Menlo Park Shopping Center Company, LLP actual and necessary

costs and expenses of operating Debtor’s Store Number 610 located at 1227 West St. Mary’s

Road, Tucson, Arizona, being unpaid obligations, from August 6, 2018 through August 31, 2018

for unpaid minimum rent, common area maintenance expenses, insurance expenses, and ad

valorem real estate tax expenses, taxes on rent, taxes on triple net charges plus amounts due

pursuant to the Lease, and other charges as provided for in the Lease as extended and amended

in the amount of $10,550.97 for unpaid minimum rent, common area maintenance expenses,

insurance expenses, and ad valorem real estate tax expenses, taxes on rent, taxes on triple net

charges plus amounts due pursuant to the Lease (broken down as 26/31 times $12,580.00 for

August 2018). A true and correct copy of the Lease and extensions and amendment to lease are

attached hereto as Exhibit “A” and incorporated herein as if set forth verbatim. These business

records are in Menlo Park Shopping Center Company, LLP’s custody or subject to Menlo Park

Shopping Center Company, LLP’s control, supervision or direction. The original of these

records are maintained as a permanent part of the records in Menlo Park Shopping Center


                                            Page 2 of 5
              Case 18-11801-LSS         Doc 1230      Filed 01/24/19      Page 3 of 5



Company, LLP’s office. These records were made at or near the time of the act reflected therein

or reasonably soon thereafter.

RELIEF REQUESTED AND REASONS THEREFORE

       8.      Menlo Park Shopping Center Company, LLP is entitled to priority administrative

claims and expense status under Section 11 U.S.C.S. Sections 503(b), 507(a)(1) and 365(d)(3) of

the Bankruptcy Code for actual and necessary costs and expenses of operating Debtor’s Store

Number 610 Located at 1227 West St. Mary’s Road, Tucson, Arizona, being unpaid obligations,

from August 6, 2018 through August 31, 2018 for unpaid minimum rent, common area

maintenance expenses, insurance expenses, and ad valorem real estate tax expenses, taxes on

rent, taxes on triple net charges plus amounts due pursuant to the Lease, and other charges as

provided for in the Lease as extended and amended in the amount of $10,550.97 for unpaid

minimum rent, common area maintenance expenses, insurance expenses, and ad valorem real

estate tax expenses, taxes on rent, taxes on triple net charges plus amounts due pursuant to the

Lease (broken down as 26/31 times $12,580.00 for August 2018).

       9.      Landlords are given priority administrative claims for postpetition rent in

shopping centers until the leases are rejected or accepted and possession is surrendered. The

majority rule is that rent is prorated on a daily basis and attorneys fees are allowed to be

recovered when administrative rent is not paid if the lease provides for the recovery of attorneys’

fees. See In re: Trak Auto Cooperation, 277 B.R. 655, 669-670 (Eastern District, Virginia 2002)

(“Where the debtor’s lease provides for the payment of counsel fees and late fees or interest, we

will uphold the terms of the contract”); In re: Muma Services, Inc., 279 B.R. 478, 488-89 (Bankr.

D. Del. 2002); In re: Valley Media, 290 B.R. 73, 75-76 (Bankr. D. Del. 2003). See also In re:


                                            Page 3 of 5
              Case 18-11801-LSS         Doc 1230      Filed 01/24/19      Page 4 of 5



Shangri-La Inc., 167 F.3d 843 ( 4th Cir. 1999 ).

       10. Additionally, Debtor is liable for Menlo Park Shopping Center Company, LLP’s

attorneys fees and expenses pursuant to section 6.3 of the lease, which Menlo Park Shopping

Center Company, LLP incurred pursuant to the lease in an amount to be proven by additional

filings, which as of December 31, 2018 is $5,103.80. The amount of said attorneys fees and

expenses may be asserted by supplemental and/or amended motions and/or requests and such

amount may increase after the date of filing hereof. Accordingly, Menlo Park Shopping Center

Company, LLP reserves the right to amend to add additional attorneys fees, expenses, court

costs, etc. incurred hereafter. See In re: Trak Auto Cooperation, 277 B.R. 655, 669-670 ( Eastern

District, Virginia 2002 ) (“Where the debtor’s lease provides for the payment of counsel fees and

late fees or interest, we will uphold the terms of the contract”); In re: Muma Services, Inc., 279

B.R. 478, 488-89 (Bankr. D. Del. 2002); In re: Valley Media, 290 B.R. 73, 75-76 (Bankr. D. Del.

2003); See also In re: Shangri-La Inc., 167 F.3d 843 ( 4th Cir. 1999 ).

       11.     Additionally, Menlo Park Shopping Center Company, LLP reserves the right to

amend or supplement this motion and request.

      12.      In conclusion Menlo Park Shopping Center Company, LLP requests and hereby

makes this motion and request for payment of administrative claim to Menlo Park Shopping

Center Company, LLP in the amount of $15,654.77 ($10,550.97 plus $5,103.80) and for

attorneys fees and expenses as may be asserted by supplemental and/or amended motions and/or

requests relating to Debtor’s Store Number 610 Located at 1227 West St. Mary’s Road, Tucson,

Arizona. Menlo Park Shopping Center Company, LLP requests such other relief, both legal and

equitable, to which it may show itself entitled.


                                            Page 4 of 5
              Case 18-11801-LSS         Doc 1230      Filed 01/24/19     Page 5 of 5



       WHEREFORE, Menlo Park Shopping Center Company, LLP requests and hereby

makes this motion and request for payment of administrative claim to EQYInvest Owner II, Ltd,

in the amount of $15,654.77 and attorneys fees and expenses as may be asserted by

supplemental and/or amended motions and/or requests relating to Debtor’s Store Number 610

Located at 1227 West St. Mary’s Road, Tucson, Arizona, pursuant to the proposed order

submitted herewith. Menlo Park Shopping Center Company, LLP requests such other relief,

both legal and equitable, to which it may show itself entitled.

                                              Respectfully submitted,
                                              RASHTI AND MITCHELL
                                              ATTORNEYS AT LAW
                                              /s/ Timothy T. Mitchell
                                              Timothy T. Mitchell
                                              Texas State Bar Number 14223000
                                              Donna Kaye Rashti
                                              Texas State Bar Number 16553400
                                              4422 Ridgeside Drive
                                              Dallas, Texas 75244
                                              Phone 972-661-9471
                                              Fax (972) 503-9611
                                              tim@rashtiandmitchell.com
                                              donna@rashtiandmitchell.com
                                              Attorneys for Menlo Park Shopping Center
                                              Company, LLP

                                 CERTIFICATE OF SERVICE

         I Timothy T. Mitchell do hereby certify that a true and correct copy of the above Menlo
Park Shopping Center Company, LLP’s Motion and Request for Payment of Administrative
Claims for Debtor’s Store Number 610 Located at 1227 West St. Mary’s Road, Tucson, Arizona
has been served upon the parties listed on the Court’s ECF transmission list in this case via ECF e-
notice, fax or U.S. mail, on this 24th day of January, 2019.

                                                             /s/ Timothy T. Mitchell
                                                             Timothy T. Mitchell
                                                             Texas State Bar Number 14223000
                                                             Attorneys for Menlo Park
                                                             Shopping Center Company, LLP

                                            Page 5 of 5
